The appellant was convicted of the offense of barratry, and his punishment assessed at thirty days in the county jail.
Appellant was jointly indicted with C. E. McVey, C. J. Ginn and E. K. Vollette, but was granted a severance. A jury having been waived, trial was had in the County Court at Law before the Hon. Ben F. Wilson.
There are in the record no bills of exception. We do find, however, "Defendant's Exceptions to Indictment," at the terminus of which appears the following notation: "Defendant O. L. Hubbard's Exceptions to Indictment, Overruled." The trial judge's signature of authentication does not appear in connection with this notation, and there are no exceptions bringing this matter forward for our review. We are therefore not authorized to consider same.
The questions raised in the motion to quash not relating to the substance of the indictment and not being properly presented to this court, there remains nothing further for our consideration *Page 673 
except the sufficiency of the evidence. We have carefully read the statement of facts, and find the evidence amply sufficient to sustain the verdict.
Finding no errors in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.